DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al (US 2017/0005325 A1) in view of Kosuzu et al (US 2003/0157407 A1) and Ogata (US 2014/0227603 A1). Hereinafter referred to as Verma, Kosuzu, and Ogata, respectively.
Regarding claim 1, Verma discloses an anode ([0038], 21 Figs. 1-3) comprising: a current collector ([0039], 31 Figs. 1-3); a solid film comprising electrochemically active material (comprising of “anode coating 51… applied to anodic active material 41” [0045], 41 and 51 Figs. 1-3) in electrical communication with the current collector (via “intermediate layer 61… used for contacting anodic active material 41 with current collector 31” [0044]), the film comprising a silicon carbon composite film (“Anodic active material 41 contains silicon” [0040], combined with “anode coating includes graphite… carbon black may also be contained in anode coating 51” [0045]); and an adhesive layer between the current collector and the film (“intermediate layer 61 is situated between current collector 31 and anodic active material 41”  [0043]), and wherein the adhesive layer comprises a mixture of polyacrylic acid (PAA) and polyvinyl alcohol (PVA) that adheres the film to the current collector (“The binder in intermediate layer 61 may also contain… polyacrylic acid (PAA)…, and polyvinyl alcohol (PVA). Mixtures of such substances are also conceivable.” [0043]).
Verma does not disclose wherein said anode is a silicon dominant anode having an electrochemically active material with more than 50% silicon (only disclosing that “Anodic material 41 contains silicon as the base material. Anodic material 41 is designed as a monolith” [0040]); and
wherein the adhesive layer has a thickness of 1 micron to 4 microns.
However, Kosuzu discloses an anode (“anode comprises aforesaid electrode structural body” [0024]) comprising a current collector (“collector” [0023]), a solid film comprising electrochemically active material in electrical communication with the current collector (“an electrode structural body for a rechargeable lithium battery, having an electrode material layer on a collector” [0023]), the film comprising a silicon carbon composite film ([0094]-[0095] where “at least one kind of a material as an additive selected from the group consisting of a carbon powder, …” [0095] is added to “a principal raw material comprising a course-grained silicon-based material powder” [0094]), and an adhesive layer between the current collector and the film (“oxidation preventative surface coat” [0158] that increases adhesion between the electrode material layer and the collector [0164]). Kosuzu teaches wherein said anode is a silicon dominant anode having an electrochemically active material (“electrode material layer” [0082])with more than 50% silicon (“silicon-based material … principal component is silicon … includes a silicon obtained from a silicon ingot substantially comprising silicon and a silicon alloy containing Si in an major amount of more than 50 wt. %” [0020] and “the amount … to be contained in the electrode material layer is made to fall in a range of from 30 wt. % to 80 wt. %” [0082]), and that the anode of this composition improves the charge-and-discharge efficiency and the electricity storable capacity of more than 2700 mAh/g per a unit weight ([0087]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the anode of Verma in view of Kosuzu wherein said anode is a silicon dominant anode having an electrochemically active material with more than 50% silicon, in order to achieve an anode composition that improves the charge-and-discharge efficiency and the electricity storable capacity of more than 2700 mAh/g per a unit weight.
Furthermore, Ogata discloses an anode (“an electrode” [0033]) comprising an adhesive layer that comprises a mixture of polyacrylic acid (PAA) and polyvinyl alcohol (PVA) (via “adhesive resin” [0035] “composed of (A) and (B)” [0035] where “(A) includes… polyvinyl alcohol” [0038]-[0039] and “(B) includes resins containing a unit derived from acrylic acid” [0043]) that adheres a separator to the anode (“adhesive layer is a layer for bonding a separator and an electrode” [0083]). Ogata teaches wherein the adhesive layer has a final thickness of 1 micron to 4 microns (“thickness of the adhesive layer after drying is… further preferably 0.005 to 10 µm” [0126] which is an overlapping range corresponding to the instant claimed range and where MPEP 2144.05 (I), first paragraph, states that “a prima facie case of obviousness exists” where claimed ranges overlap with ranges disclosed by the prior art). Ogata additionally teaches that the disclosed thickness range for the adhesive layer suppresses an increase in the internal resistance of the resultant secondary battery ([0130]).
Therefore, it would have been obvious for a person having ordinary skill in the art to further modify the anode of modified Verma in view of Ogata wherein the adhesive layer is modified to have a final thickness of about 1 micron to about 4 microns in order to achieve a resultant secondary battery with suppressed increase in internal resistance.
Regarding claim 2, modified Verma discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the silicon carbon composite film is in direct contact with the current collector (Verma Fig. 1 shows that anode coating 51 of the composite solid film made up of anode coating 51 and anodic active material 41 directly contacts current collector 31, as well as “Current collector 31 and anode coating 51 enclose anodic active material 41 and intermediate layer 61” Verma [0046] which implies that anode coating 51 is required to contact current collector 31 in order to create an enclosure for active material layer 41 and intermediate layer 61) and the adhesive layer is between the current collector and the film at the locations where the film is not in direct contact with the current collector (Verma Fig. 1 shows that intermediate layer 61 is in contact with the current collector where the film comprised of 41 and 51 is not in direct contact with the current collector 31).
Regarding claim 9, modified Verma discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the current collector comprises copper (Verma [0039]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 2017/0005325 A1) in view of Kosuzu (US 2003/0157407 A1) and Ogata (US 2014/0227603 A1) as applied to claim 1 above, and further in view of Choi et al (US 2009/0136845 A1). Hereinafter referred to as Choi.
Regarding claim 3-6, modified Verma discloses all of the limitations for the anode as set forth in claim 1 above, but does not disclose wherein at least one of PAA and PVA comprises 20-80% of the total adhesive layer, wherein said adhesive layer comprises 50% PAA and 50% PVA, wherein said adhesive layer comprises 60% PAA and 40% PVA, and wherein said adhesive layer comprises 40% PAA and 60% PVA.
However, Choi discloses an anode (“negative electrode” [0028]) comprising a current collector ([0029]), a solid film comprising electrochemically active material (“negative active material layer” [0029]) and a silicon carbon composite film (“In one embodiment, the negative active material is selected from the group consisting of Si” [0066], which “may further include an additional component selected from the group consisting of conductive agents” [0068] where “Non-limiting examples of suitable conductive agents include natural graphite,… carbon black,…” [0069]), and an adhesive layer (“interpenetrating network” [0029]) that comprises a mixture of polyacrylic acid (PAA) and polyvinyl alcohol (PVA) that adheres the film to the current collector ([0035] where the interpenetrating network was examined for its adhering quality for the active material, exhibiting an amount of “adhesion strength and no detachment of the active material”, and “the interpenetrating network is formed by cross-linking reactions of the first and second polymers” [0036] where “suitable first polymers include polyvinyl alcohol” [0049] and “suitable second polymers include poly(meth)acrylic acid” [0057]). Choi teaches wherein at least one of PAA and PVA comprises 20-80% of the total adhesive layer (“the interpenetrating network is formed by cross-linking reactions of the first and second polymers at a mole ratio between 95:5 and 20:80” [0036]), wherein said adhesive layer comprises 50% PAA and 50% PVA ([0184]-[0186] and Table 3 where Examples 9-14 use equal amounts of PVA and PAA), wherein said adhesive layer comprises 60% PAA and 40% PVA (“In another embodiment, the interpenetrating network may be formed at a mole ratio ranging… to 40:60” [0036]), and wherein said adhesive layer comprises 40% PAA and 60% PVA (“In another embodiment, the interpenetrating network may be formed at a mole ratio ranging from 80:20 to 40:60” [0036] where the range allows for higher mole ratios for the first polymer, which include PVA). Choi further teaches that the anode will have deteriorated flexibility when the amount of PAA is higher than PVA and higher than the disclosed mole ratio range, PVA will undergo electrochemical decomposition and generate by-product gas that decreases battery capacity and efficiency when PAA is smaller than the disclosed mole ratio ([0036]), and that consistent maximum capacity retentions after 100 battery charging cycles occur when the adhesive layer comprises 50% PAA and 50% PVA (Table 7 “Example 9” and “Example 10”).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the adhesive layer of the anode of modified Verma in view of Choi such that the relative amounts of at least one of PAA and PVA comprises 20-80% of the total adhesive layer, wherein said adhesive layer comprises 50% PAA and 50% PVA, wherein said adhesive layer comprises 60% PAA and 40% PVA, and wherein said adhesive layer comprises 40% PAA and 60% PVA, in order to achieve an anode that avoids deteriorated flexibility, that does not decrease battery capacity and efficiency due to electrochemical decomposition of PVA and by-product gas generation, and results in excellent battery capacity retentions.

Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that Kosuzu does not teach the claimed anode with the feature of more than 50% silicon in the electrochemically active material that Verma does not disclose because Kosuzu does not teach the same electrode structural body as the claimed anode.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kosuzu teaches the limitation of “wherein said anode is a silicon dominant anode having an electrochemically active material with more than 50% silicon” as the examiner interprets the electrode material layer disclosed in [0082] of Kosuzu to correspond to the instantly claimed electrochemically active material of the instant invention and [0082] continues to disclose that “the amount of the silicon-based material fine powder … (b) to be contained in the electrode material layer is made to fall in a range of from 30 wt. % to 80 wt. %”, and that the anode of this composition improves the charge-and-discharge efficiency and the electricity storable capacity of more than 2700 mAh/g per a unit weight ([0087]).
Therefore, although Kosuzu might not teach the exact same anode structure, Kosuzu establishes obviousness to produce the claimed invention because Kosuzu provides a motivation  modify the electrochemically active material according to the limitation that Verma does not disclose.

Applicant appears to argue that none of Verma, Kosuzu, and Ogata teaches or suggests an anode with the feature of an adhesive layer that comprises a mixture of PAA and PVA having a thickness of 1 micron to 4 microns.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ogata teaches the feature of an adhesive layer that comprises a mixture of PAA and PVA having a thickness of 1 micron to 4 microns in [0126], and that the motivation to do so is to achieve an adhesive layer that suppresses an increase in the internal resistance of a secondary battery.
Therefore, Ogata establishes obviousness to produce the claimed invention because Ogata provides a motivation to modify the adhesive layer of the anode according to the limitation that Verma and Kosuzu does not disclose or teach.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721